CHOI & ITO
Attorneys at Law

CHUCK C. CHOI
ALLISON A. ITO
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Fax: (808) 566-6900
Email: cchoi@hibklaw.com
aito@hibklaw.com

Proposed Attorneys for Debtor
and Debtor-in-Possession



In re                                        Case No. 21-00094
                                             (Chapter 11)
PACIFIC LINKS U.S. HOLDINGS,                 (Jointly Administered)
INC, a Delaware Corporation,
                                             Date: to be set
               Debtor and                    Time: to be set
               Debtor-in-possession          Judge: Hon. Robert J. Faris

This document relates to:
ALL CASES



                DECLARATION OF WEI ZHOU IN SUPPORT
                      OF “FIRST DAY” MOTIONS

        I, WEI ZHOU, hereby declare under penalty of perjury, that:

        1.    I am the President of Pacific Links U.S. Holdings, Inc. (“PLUSH”)

and the manager of Hawaii MVCC LLC, Hawaii MGCW LLC, MDRE LLC,


                                         1

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 1 of 10
MDRE 2 LLC, MDRE 3 LLC, MDRE 4 LLC, and MDRE 5 LLC (collectively

with PLUSH, the “Debtors”).

      2.      Except as otherwise indicated, the facts set forth in this Declaration

are based upon my personal knowledge of the Debtors’ business operations, my

review of relevant business records of the Debtors, and other information provided

to me or verified by other consultants under my direction and control. Unless

otherwise indicated, the financial information contained in this Declaration is

unaudited and, due to the exigent circumstances facing the Debtors and the urgent

need to file these cases, certain of the information contained herein is subject to

change. However, I am not aware of any information contained herein that is

inaccurate.

      3.      This Declaration is submitted in Support of the following First Day

Motions, including:

                   Application to Employ Choi & Ito as General Bankruptcy
                    Counsel for all Debtors;

                   Motion For Order Authorizing Debtor to Use Cash Collateral
                    for MVCC; (“Cash Collateral Motion”);

                   Motion For Order Authorizing Debtor To Pay Pre-Petition
                    Wages And Other Employment-Related Costs And Expenses
                    And To Honor Pre-Petition Employee Benefits (“Wage
                    Motion”) for MVCC;

                   Motion For Order Under 11 U.S.C. §§ 105(A) And 366(C) (I)
                    Prohibiting Utilities From Altering Or Discontinuing Services
                    On Account Of Pre-Petition Invoices, And (II) Establishing

                                           2

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 2 of 10
                    Procedures To Determine Requests For Additional Assurance
                    Of Payment (“Utilities Motion”) for MVCC and MGCW

      DEBTORS’ HISTORY BUSINESSES

      4.     PACIFIC LINKS U.S. HOLDINGS, INC. (“PLUSH”) is a Delaware

Corporation. PLUSH at one time owned the Kapolei Golf Club, Olomana Golf

Club, and the Royal Hawaiian Golf Club and certain golf courses on the mainland.

PLUSH sold these golf courses over time.

      5.      Its only remaining assets are interests in seven Hawaii limited

liability companies, Hawaii MGCW LLC (“MGCW”), Hawaii MVCC LLC

(“MVCC”), MDRE LLC, MDRE 2 LLC, MDRE 3 LLC (“MDRE 3”), MDRE 4

LLC (“MDRE 4”), and MDRE 5 LLC (collectively, the “Subsidiary Debtors”,

together with PLUSH, the “Debtors”).

      6.     The Subsidiary Debtors collectively own approximately 644 acres of

entitled master-planned development property commonly referred to as the

“Makaha Valley Resort” project. The project includes two golf courses, and

authorizes up to approximately 250 hotel units, approximately 318 time share

units, 110 residential units, and approximately 88 golf villa units.

      7.     The Makaha Valley Project’s book value was approximately $47.4

million as of December 31, 2019.




                                           3

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 3 of 10
         8.    One of the two golf courses, the Makaha Valley Country Club, owned

and operated by MVCC, remains open for business. It has approximately 15

employees.

         9.    Two of the Makaha Valley Resort parcels are resort zoned and

encumbered by a purchase money mortgage recorded in July, 2015 in favor of

MRGC LLC and Kehalani Commercial Associates LLC (together, the “Seller”).

MDRE 3 and MDRE 4 own the resort zoned parcels (totaling approximately 44

acres) formerly owned by Seller.

         10.   In October, 2019, the Makaha Valley Resort was listed by CBRE for

sale at $35 million. By the spring of 2020, CBRE had received strong expressions

of interest for the project. However, the Pandemic stifled further interest from

potential buyers and marketing efforts were unsuccessful during most of the past

year.1

         11.   In December, 2019, the Debtors executed a Secured Guaranty (the

“Secured Guaranty”) in favor of Tianjin Dinhui Hongjun Equity Investment

Partnership (“CDH”), a Chinese hedge fund that loaned approximately 400 million




1
  The prior CBRE listing agreement has expired. The Debtors will be filing an application to
employ CBRE to recommence marketing efforts.


                                               4

    U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 4 of 10
RMB (the “CDH Debt”) to Tianjin Kapolei Business Information Consultancy Co.,

Ltd. (the “TLB”).2

         12.     Pursuant to the Secured Guaranty, the Debtors guaranteed the

obligations of the TLB to CDH and concurrently, each of the Subsidiary Debtors

executed mortgages for the various Makaha Resort Development parcels in favor

of CDH to secure the obligations under the Secured Guaranty (collectively, the

“CDH Mortgages”). I am informed that the CDH Mortgages were recorded in the

Office of the Assistant Registrar of the Land Court of the State of Hawaii, in

March and April, 2020.

         13.     The CDH Debt as of December, 2019, was approximately $61

million. However, at the time of the transaction, the Debtors (as opposed to TLB)

did not receive any benefit from CDH.

         14.     In March, 2020, Seller commenced a foreclosure against MDRE 3 and

MDRE 4 in the Circuit Court for the First Circuit Court of the State of Hawaii.

The First Circuit Court recently granted summary judgment in favor of Seller and

appointed a foreclosure commissioner. Seller asserts that it is owed approximately

$6 million.3


2
  TLB is majority owned by Sha Du, a Chinese national and a resident of Canada. Mr. Du
controls a group of companies referred to as the “Pacific Links Golf Network” that included golf
courses in North America, Hawaii, and in Asia through various entities.
3
    Seller’s collateral is situated in the middle of the Makaha Valley Project.


                                                   5

    U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 5 of 10
      15.    In January, 2021, CDH, commenced a foreclosure action against the

Subsidiary Debtors (except MDRE 3) based on the CDH Secured Guaranty.

      16.    On February 1, 2021 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under Chapter 11 of the United States Bankruptcy Code in the

United States Bankruptcy Court for the District of Hawaii (the “Court”), and filed

an Ex Parte Motion for Joint Administration of the eight related cases in each case.

      17.    On February 2, 2021, the Court entered separate orders in each of the

Debtors’ cases approving the joint administration (but not the substantive

consolidation) of these cases.

      18.    As of the Petition Date, the only substantial cash in the collective

estates was held by MVCC, with an approximate balance of $67,614.

      FIRST DAY MOTIONS

      19.    The Debtors are filing concurrently herewith various “first day”

motions and applications. The relief requested in the motions and applications will

enable the Debtors to continue to operate effectively. Accordingly, the Debtors

request that all of the “first day” motions and applications be granted in their

entirety.

      A.     CASH COLLATERAL MOTION

      20.    I have reviewed the Motion for Order Authorizing Debtor to Use Cash

Collateral Pursuant to 11 U.S.C. § 363(c)(2) for MVCC (the “Cash Collateral


                                           6

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 6 of 10
Motion”).

        21.   All of the facts set forth in the Cash Collateral Motion are true and

correct to the best of my knowledge, information and belief.

        22.   Attached to the Cash Collateral Motion as Exhibit A is a true and

correct copy of the proposed budget for MVCC for the six months ending July 31,

2021.

        23.   Attached to the Cash Collateral Motion as Exhibit B is a true and

correct copy of a Financing Statement and Lien Report (the “UCC Report”) for

MVCC dated as of March 21, 2019. No UCC financing statement was recorded for

MVCC. However, the CDH mortgage recorded against MVCC in April, 2020,

contains an assignment of “rents and profits” provision.

        24.   The Debtors have obtained a DIP loan commitment of $250,000.00

for a period of six months and will be filing the DIP financing motion shortly with

a budget for all of the Debtors.

        B.    MOTION TO PAY PRE-PETITION WAGES

        25.   I have reviewed the Motion for Order Authorizing MVCC to Pay Pre-

Petition Wages and Other Employment-Related Costs and Expenses and to Honor

Pre-Petition Employee Benefits (“Wage Motion”). The facts regarding the

operation of MVCC and MGCW, particularly those facts pertaining to the wages




                                           7

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 7 of 10
and benefits paid to these employees as set forth in the Wage Motion, are true and

correct to the best of my knowledge, information, and belief.

       26.       Payment of the employee wages and benefits as requested will prevent

disruption to the golf course operations and preserve its goodwill for the benefit of

all creditors.

       27.       Attached to the Wage Motion as Exhibit A is a true and correct copy

of a list showing the net pay received by the employees for the period ending

January 17, 2021.

       28.       Attached to the Wage Motion as Exhibit B is a true and correct copy

of a list showing the total accrued vacation and sick pay for the employees as of

January 17, 2021

       C.        APPLICATION FOR ORDER APPROVING EMPLOYMENT OF
                 CHOI & ITO, ATTORNEYS AT LAW, AS COUNSEL TO THE
                 DEBTORS
       29.       In the Application for Order Approving Employment of Choi & Ito,

Attorneys at Law as Counsel to Debtor (“C&I Employment Application”), the

Debtors move the Court for an interim and final order authorizing the Debtors to

retain the law firm of Choi & Ito, Attorneys at Law (“C&I”) as its general counsel

for these Chapter 11 bankruptcy proceedings.

       30.       The Debtors require a law firm to represent it during the bankruptcy

proceeding. The Debtor wishes to retain C&I as its bankruptcy counsel.


                                             8

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 8 of 10
          31.   The Debtors are informed C&I has considerable experience in

representing debtors under chapter 11 of the Bankruptcy Code. I believe that it is

in the best interest of the Debtors’ estates that C&I be employed to represent the

Debtors effective as of the Petition Date.

          H.    UTILITIES MOTION
          32.   I have reviewed the Motion for Order Pursuant to 11 U.S.C. § 366

Prohibiting Utilities from Altering, Refusing or Discontinuing Services and

Determining that Adequate Assurance of Payment for Future Utility Services has

been Provided to Utilities (“Utilities Motion”). All of the facts set forth in the

Utilities Motion are true and correct to the best of my knowledge, information and

belief.

          33.   MVCC and MGCW will be able to continue to pay on a current basis

the cost of operating its business, including the payment of Utilities (as defined in

the Utilities Motion) in full on a monthly basis in the ordinary course of its

operations.

          34.   Attached to the Utilities Motion as Exhibit A and Exhibit B are the

most recent itemized list of all Utilities which presently provide service to the

MVCC and MGCW, respectively. The list also shows that for a typical month, the

combined total of all payments to be made to MVCC Utilities is approximately

$21,801.11 and MGCW’s Utilities is approximately $365.00.


                                             9

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 9 of 10
U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 11 Filed 02/03/21 Page 10 of 10
